UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q /A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For transition period from to Commission File Number: 0-17953 Infrared Systems International (Exact Name of Registrant as Specified in its Charter) Nevada 38-3767357 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4ewberry Hill Road, Suite 202, Silverdale WA (Address of Principal Executive Offices) (zip code) (360) 473-1160 (Issuer's telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES {X} NO { } Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 14, 2010, there were 17,724,496 shares of common stock outstanding. INFRARED SYSTEMS INTERNATIONAL - QUARTERLY REPORT ON FORM 10-Q Table of Contents PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statement of Operations 4 Statement of Cash Flow 5 Notes 6-9 Item 2. Management's Discussion and Analysis of financial condition and results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Security 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INFRARED SYSTEMS INTERNATIONAL CONDENSED BALANCE SHEETS ASSETS March 31, 2010 September 30, 2009 CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net DEFINITE-LIFE INTANGIBLE ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Customer deposits Shareholder loans - Total Current Liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 1,167,279 shares issued and outstanding Capital in excess of par value Retained earnings (deficit) ) ) Total Stockholders’ Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes 3 INFRARED SYSTEMS INTERNATIONAL CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, For the Six Months Ended March 31, REVENUES: Royalty $ OPERATING EXPENSES: Professional fees Travel, meals, and entertainment Management fees Research and development Other general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense ) LOSS BEFORE INCOME TAX PROVISION ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes 4 INFRARED SYSTEMS INTERNATIONAL CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation Net (increase) decrease in operating assets: Accounts receivable ) Prepaid expenses - Net increase (decrease) in operating liabilities: Accounts payable ) Customer deposits ) ) Net Cash Provided (Used) by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Payments for definite-life intangible assets ) ) Net Cash Provided (Used) by Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $
